Citation Nr: 1143536	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2003 to March 2004.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated January 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2011).

In November 2006, the Boise RO confirmed that the Veteran's service records were not available.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, in this case, VA's duty to assist in the development of the claim has been not satisfied as additional service treatment records may exist which have not been obtained.  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service medical records; medical and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (2011).  

In this regard, the Veteran contends that his lumbar spine disorder began in service and has continued since service separation.  In a May 2006 VA treatment record, the Veteran reported falling on his back in service.  In an October 2008 VA treatment record, the Veteran reported being discharged from service due to a back injury and being hospitalized in service while serving at Fort Knox Army Base in Kentucky.  The Veteran's DD-214 (Certificate of Release or Discharge From Active Duty) reflects that the Veteran was discharged from service due to "failed medical/physical procurement standards."  

While the Veteran's service treatment records have been found to be unavailable, the availability of service hospital records has not yet been determined because service hospitalization records are usually stored separately from other service treatment records.  Hence, the RO/AMC should seek to obtain any records evidencing hospitalization for a back injury at the Fort Knox Army Base in service from September 2003 to March 2004, following the current procedures prescribed in 38 C.F.R. § 3.159(c) regarding requests for records from Federal facilities.

In this case, the claims file also does not include a medical opinion addressing whether the Veteran's current lumbar spine disorder is related to service.  In order to establish service connection for a claimed disorder, generally, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to a current disability, the evidence shows that the Veteran has been diagnosed with lumbar strain.  Concerning the question of in-service disease or injury, the Veteran has reported injuring his back during training in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts)

With respect to the question of whether the current lumbar spine disability may be associated with service, other than the reported in-service back injury, the Veteran has reported post-service lumbar spine symptoms.  In a May 2006 VA treatment record, the Veteran reported low back pain.  In a February 2009 VA treatment record, the Veteran reported chronic back pain since 2003.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed lumbar spine disability and his military service, in particular the reported low back injury in service and multiple instances of post-service lumbar spine symptoms.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that there is a medical question presented by this case which is not currently addressed by the evidence of record.  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of the current lumbar spine disorder to the reported in-service low back injury.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported low back injury in service, the current diagnosis of lumbar spine disability, and the Veteran's statements asserting a relationship between the current disorder and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current lumbar spine disability is causally related to active service.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake additional efforts to obtain any outstanding hospitalization records related to the Veteran's reports of a low back injury and treatment at the Hospital at the Fort Knox Army Base during service from September 2003 to March 2004. The RO's efforts should include, but are not limited to, requesting assistance from the appropriate custodian of such records including the National Personnel Records Center ("NPRC") and/or any other appropriate agency.

2.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  

3.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's lumbar spine disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability began during service or is otherwise linked to some incident of active duty?

In rendering the opinion, the VA examiner should note post-service VA treatment records dated in 
November 2005, February 2006, May 2006, and 
February 2009 that did not diagnose a lumbar spine disorder, as well as the first diagnosis of lumbar spine disability in April 2009.  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

4.  Thereafter, the RO should readjudicate the issue of service connection for a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA reexamination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


